Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant filed an amendment on 9/17/21. Claims 1-4, 6-14, and 16-20 are pending and stand rejected under 35 USC §101 as allegedly reciting non-statutory subject matter. Applicant has amended claims 1, 11.  After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Analysis Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim recites the limitations 

11. (Currently amended) A computer-implemented method for dynamic user/issuer pairing, the method comprising: 
in response to an initiation of a transaction by a user of a user (device), accessing a memory comprising information relating to historical transactions that have been settled for a user and generating a reliability score for the user based on the historical transactions; 
identifying at least one issuer to present to the user facilitate the transaction for the user, wherein the identification of the at least one issuer comprises: 
sending transaction details and an account identifier to a plurality of issuer (servers) belonging to a corresponding plurality of issuers based on issuer preference data for the plurality of issuer (servers), the transaction details relating to a transaction initiated by the 4Application No.: 15/959,539Amendment and Response to May 21, 2021 Non-Final Office Actionuser, the account identifier identifying the user, and a user transaction threshold amount indicating a maximum amount that the user is to pay for a transaction fee; 
receiving issuer fee bids from one or more servers of the plurality of issuer (servers) submitted by one or more issuers who have received the transaction details and the account identifier, the one or more issuers being those available to conduct the transaction, the one or more issuer fee bids indicating a minimum allowed reliability score for the user for each of the one or more issuers; analyzing the issuer fee bids based on predetermined criteria associated with the account identifier and on the reliability score; and generating and transmitting one or more messages to the user (device) to present to the user at least one issuer among the one or more issuers who have submitted the issuer bids at least partially in response to the reliability score for the user being greater than or equal to the minimum allowed reliability score for the at least one issuer.
Claim 1 is similar to claim 11.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components such as “device” or “servers”. For example, but for the “method claim” language, the claim encompasses the user sending transaction details, receiving different issuer bids, and analyzing those bids. These limitations are mental processes or organizing human activities, using generic computing equipment. (Step 2A/ — Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, ie., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of a memory and computer code in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible. 


The analysis above applies to all statutory categories of the invention including claim 1.
Dependent claims 2-4, 6-10, 12-14, and 16-20 are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra. According, claims 1-4, 6-14, and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,11 are rejected under 35 USC 112 (B) claims 2-4,6-10,12-14,16-20 are rejected as dependent claims on an unclear base claim.

Claims 1, 11 contain “identifying at least one issuer to present to the user facilitate the transaction for the user, wherein the identification of the at least one issuer comprises”

There is no antecedent basis for “the user facilitate”.   In regards to “a transaction” applicant claims “a transaction by a user of a user device” then “historical transactions” but, later “a transaction initiated by the user” Are these transactions the same or different transactions? For the purposes of examination, they will be examined as the same but, applicant should correct the antecedent basis for “transactions” generally to be consistent and clear.

Likewise “sending transaction details” is not clearly directed to the transaction or the historical transaction?

Response to Arguments
Applicant filed an amendment on 9/17/2021.  Claims 1-4, 6-14, and 16-20 are pending and stand rejected under 35 USC §101. Claims 1 and 11 have been amended. Thus claims 1-4, 6-14 and 16-20 remain pending. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejections 35 USC 101 
The Examiner stated that claims 1-4, 6-14, and 16-20 stand rejected under 35 USC § 101 as being directed to an abstract idea within significantly more. 

Applicant submits that the two-part Alice Mayo test is used to determine whether or not a claim is directed to statutory subject matter. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217-18 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012)). As discussed in the 2018 revision to M.P.E.P. § 2106, the test requires a determination of whether the claim is directed to a judicial exception (Step 2A) and, if so, a determination of whether the claim includes additional limitations amounting to significantly more than the exception (Step 2B). 

In the May 21, 2021 Non-Final Office Action, the Examiner alleged that the present claims are directed to a judicial exception without significantly more. Specifically, with respect  
to claim 1, the Examiner stated, "the claim describes a process for sending transaction details, receiving issuer fee bids by an issuer regarding the transaction details, and analyzing the issuer bids on a specific criteria." [Office Action, P. 3.] The Examiner additionally stated, "[t]hese limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components." 

The Examiner additionally stated, "this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea." Per the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Guidance"), Step 2A of the Alice Mayo test consists of a two-pronged inquiry. 

In Prong One, the Examiner is to evaluate whether a claim recites a judicial exception. If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Guidance, a law of nature or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception, the claim is deemed eligible at Prong One. 

"To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance." 2019 Guidance, page 17, lines 3-8. The enumerated subject matter groupings of abstract ideas consist solely of Mathematical Concepts, Certain Methods of Organizing Human Activity, and Mental Processes. 

The Examiner appears to allege that the claims fall within the "Certain Methods of Organizing Human Activity" category of abstract ideas. [Office Action, P. 3.] As discussed in the 2019 Guidance, the subject matter grouping for "Certain Methods of Organizing Human Activity" is intended to cover "economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)." 2019 Guidance, page 10, lines 1-6. 

The present claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings. The present claims  
are directed to, inter alia, an apparatus for setting a dynamic user/issuer pairing….  

the apparatus comprising at least one memory and the computer program code configured to, with at least one processor, cause the apparatus, at least to: in response to an initiation of a transaction by a user of a user device, accessing a memory comprising information relating to historical transactions that have been settled for the user and generating a reliability score for the user based on the historical transactions; identify at least one issuer to present to the user facilitate the transaction for the user, wherein the identification of the at least one issuer comprises: (a) transmitting a message comprising transaction details and an account identifier to a plurality of issuer servers belonging to a corresponding plurality of issuers based on issuer preference data for the plurality of issuer servers, the transaction details relating to a transaction initiated by the user, the account identifier identifying the user, and a user transaction threshold amount indicating a maximum amount that the user is to pay for a transaction fee; (b) receiving issuer fee bids from one or more servers of the plurality of issuer servers submitted by one or more issuers who have received the transaction details and the account identifier, the one or more issuers being those available to conduct the transaction, the one or more issuer fee bids indicating a minimum allowed reliability score for the user for each of the one or more issuers; (c) analyzing the issuer fee bids based on predetermined criteria associated with the account identifier and on the reliability score; and (d) generating and transmitting one or more messages to the user device to present to the user at least one issuer among the one or more issuers who have submitted the issuer bids at least partially in response to the reliability score for the user being greater than or equal to the minimum allowed reliability score for the at least one issuer. 


Accordingly, Applicant submits that the pending claims cannot be seen to recite an abstract idea under Prong One of Step 2A and are therefore patent-eligible. 
Applicant notes that if a claim under evaluation are determined at Prong One to recite one of the enumerated abstract ideas, 

Here the applicant argument may not be pervasive in that “dynamic user/issuer pairing” as argued is only presented in the pre-amble which has limited patentable weight. Thus the examiner would recommend a more comprehensive claim that actually claims the pairing and the concept as currently the end result is to present to the user issuer bids.  Once the practical application or the fully concept is clearly claimed, this may be a practical application, tied to further computing elements.

The Examiner is to evaluate, at Prong Two, whether the claim recites additional elements which integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application of the exception, then the claim is deemed eligible at Prong Two. 


Applicant notes that the USPTO provided guidance provided in the January 7, 2019 Federal Register notice regarding "Prong Two" of Step 2A of the subject matter eligibility 
analysis framework. For example, Section III.A.2. of the Notice recites the following (with emphasis added): 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception 
Applicant submits that it is highly pertinent, and indeed determinative, that claims 1-4, 6- 14, and 16-20 are drafted so as not to monopolize any alleged "abstract idea". The absence of "monopolization" implies that claims 1-4, 6-14, and 16-20 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application. 


Applicant respectfully submits that the claims do not recite an abstract idea and, even if determined to recite an abstract idea, clearly integrate the abstract idea into a practical application. Accordingly, the claims are not directed to an abstract idea and are eligible under §101. It is therefore submitted that the rejection of claims 1-4, 6-14, and 16-20 under 35 USC §101 is traversed and should therefore be withdrawn. 


Here the applicant argues “practical application” and further cites portions of the specification to back up this argument. However, the applicant should consider creating a full concept within the claims where as currently the end result is to generate and transmit one or more messages to the user …. From issuers. The examiner will going forward work with the applicant to resolve the 112 B concerns and to create a practical application by rolling up claims and further honing in on the inventive concept.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Publication 20150286997 to Zimmerman
US Publication 20150379596 to LI
“Network based models to improve credit scoring accuracy” IEEE 2018.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698